Citation Nr: 0421038	
Decision Date: 08/02/04    Archive Date: 08/09/04

DOCKET NO.  03-13 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for cause of the 
veteran's death.

2.  Basic eligibility for Department of Veterans Affairs (VA) 
nonservice-connected death pension benefits.


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

In February 1961 the MPRC certified that the veteran had 
beleaguered service in the U.S. Army Forces in the Far East 
(USAFFE) from December 1941 to April 1942; he was a prisoner 
of war from April 1942 to August 1942; he was missing from 
August 1942 to January 1943; he was on no casualty status 
from January 1943 to February 1945; and had Regular 
Philippine Army service from February 1945 to May 1946.  The 
veteran died in December 1971.  The appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.


FINDINGS OF FACT

1.  The veteran's Certificate of Death indicates that he died 
on December [redacted], 1971, of pulmonary tuberculosis.

2.  At the time of his death, service connection was in 
effect only for a right middle finger shrapnel wound, rated 
as noncompensable.

3.  No complaints or diagnoses of pulmonary tuberculosis were 
present during service or for many years thereafter, and 
there is no competent medical evidence linking pulmonary 
tuberculosis and the veteran's period of active service or to 
a service-connected disability.

4.  The veteran did not die of a service-connected disability 
and was not evaluated as permanently and totally disabled for 
a period of 10 years prior to his death.

5.  The MPRC has certified that the veteran's entire military 
service occurred prior to July 1, 1946.


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service did not 
cause or contribute to the veteran's death.  38 U.S.C.A. §§ 
1101, 1110, 5107 (West 2002); 38 C.F.R. § 3.312 (2003).

2.  The appellant is ineligible for nonservice-connected 
death pension benefits.  38 U.S.C.A. § 107 (West 2002); 38 
C.F.R. §§ 3.1, 3.40 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall notify and assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by VA.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.

With respect to VA's duty to notify, in November 2001 and 
September 2003 the RO sent a letter to the appellant 
explaining the VCAA and asking her to submit certain 
information.  In accordance with the requirements of the 
VCAA, the letter informed the appellant what evidence and 
information VA would be obtaining.  The letter explained that 
VA would make reasonable efforts to help her get evidence 
such as medical records, but that the appellant was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  Therefore, the Board 
finds that the Department's duty to notify has been 
satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

With respect to VA's duty to assist the appellant, the RO has 
obtained the veteran's service medical records and an April 
1961 VA examination.  In April 2002 the appellant indicated 
that her husband had received treatment (no time period 
listed) for tuberculosis at a certain private medical 
facility.  An April 2002 response from that medical facility 
indicated that any records that might have been there had 
been destroyed.  In March 2004 the appellant specifically 
indicated that she had no further evidence or argument to add 
to the record.

There is no evidence that tuberculosis was present during 
service or until many years thereafter.  There is also no 
medical evidence of record indicating that the veteran's 
cause of death was related to his military service.  As such, 
the Board finds that forwarding the claims file for review by 
a VA physician (for the purpose of obtaining an opinion 
concerning a relationship between the veteran's death and his 
military service) is not necessary in this case.  38 C.F.R. 
§ 3.159(c)(4).

The Board observes that the VCAA notice in this case was 
provided to the appellant prior to the initial AOJ 
adjudication denying the claim on appeal (see Pelegrini v. 
Principi, No. 01-944 (Vet. App., June 24, 2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004)).  As such, the Board finds that VA has 
done everything reasonably possible to assist the appellant.  
In the circumstances of this case, additional efforts to 
assist her in accordance with the VCAA would serve no useful 
purpose.

I.  Service connection for the cause of the veteran's death

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either a principal or a 
contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312.  A service-connected disability will be considered as 
the principal cause of death when such disability, singly or 
jointly with some other conditions, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  A contributory cause of death is inherently one not 
related to the principal cause.  In determining whether the 
service-connected disability contributed to the death, it 
must be shown that it contributed substantially or 
materially, that it combined to cause death or that it aided 
or lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312 (b)(c).

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service incurrence will be presumed for certain chronic 
diseases, including tuberculosis, if manifest to a 
compensable degree within three years after active service.  
38 C.F.R. §§ 3.307, 3.309.

The Board notes that the veteran's death certificate 
indicates that he died in December 1971 of pulmonary 
tuberculosis.  At the time of his death service connection 
was in effect only for a right middle finger shrapnel wound, 
rated as noncompensable.

No diagnosis of tuberculosis was present during service or 
for many years thereafter.  The veteran's May 1946 service 
separation examination reflects that the veteran's lungs were 
evaluated as normal; a May 1946 chest X-ray was also 
described as normal.  The Board also notes that the veteran's 
respiratory system was described as normal on an April 1961 
VA examination.  A chest X-ray conducted in connection with 
the examination was also normal.

The file contains no competent medical evidence of record 
supporting a causal connection between the veteran's cause of 
death and his military service, including his time as a 
prisoner of war.  While the Board acknowledges the 
appellant's belief in a causal connection between the 
veteran's death and his service, she is not competent to 
offer an opinion regarding any medical causation leading to 
the veteran's death.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

The veteran's medical records do not reveal that he was 
diagnosed with tuberculosis within three years following 
service.  In fact, as noted previously, tuberculosis was not 
present as late as 1961, approximately 15 years following 
service.  Accordingly, a claim of entitlement to service 
connection for the cause of the veteran's death under the 
presumptive provisions is not for application in this case.  
38 C.F.R. §§ 3.307, 3.309.

The Board notes that the appellant, as well as the service 
comrade statements submitted in April 2003, have essentially 
indicated that the veteran's death was related to his 
service, including the time he spent as a prisoner of war.  
The Board observes that if a veteran is a former prisoner of 
war interned or detained for not less than 30 days, as in the 
veteran's case, certain diseases shall be service-connected 
if manifest to a degree of 10 percent or more at any time 
after discharge or release from active military, naval, or 
air service even though there is no record of such disease 
during service.  The Board notes, however, that tuberculosis 
is not among the listed diseases at 38 C.F.R. § 3.307(a)(5).  
To the extent that the service comrade statements have 
indicated that the veteran suffered from malaria during 
service, the Board further notes that malaria has not been 
identified as a cause of the veteran's death.

In short, there is simply no medical evidence of record 
supporting a causal connection between the veteran's service 
and his death.  As such, service connection for the cause of 
the veteran's death is not warranted.

To the extent that this claim involves DIC benefits under 38 
U.S.C.A. § 1318, to establish such entitlement, it is 
required that the veteran had been in receipt of, or entitled 
to receive, compensation at the time of death for a service-
connected disability that was continuously rated totally 
disabling, on a schedular or unemployability basis, for a 
period of 10 or more years immediately preceding his death; 
or, if rated totally disabling for a lesser period, was so 
rated continuously for a period of not less than five years 
from the date of the veteran's discharge or release from 
active duty.  38 U.S.C.A. § 1318(b).

In the instant case, as noted above, at the time of death 
service connection was in effect only for a right middle 
finger shrapnel wound, rated as noncompensable.  Accordingly, 
as the veteran was not in receipt of, or entitled to receive, 
compensation for a service-connected disability at the total 
disability rating continuously for 10 years immediately 
preceding his death, or for five years continuously from the 
date of his discharge from service, the provisions of § 1318 
have not been met.  Consequently, DIC benefits under § 1318 
are not warranted.

In reviewing the foregoing, the Board has been cognizant of 
the "benefit of the doubt" rule, but there is not such an 
approximate balance of the positive evidence and the negative 
evidence to otherwise permit a favorable determination.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

II.  Basic eligibility for nonservice-connected death pension 
benefits

The Secretary shall pay pension for nonservice-connected 
disability or death for service to the surviving spouse of 
each veteran of a period of war who met the service 
requirements prescribed in section 1521(j) of title 38, U.S. 
Code, or who at the time of death was receiving (or entitled 
to receive) compensation or retirement pay for a service-
connected disability.  38 U.S.C.A. § 1541.  The term veteran 
means a person who served in the active military, naval, or 
air service, and who was discharged or released therefrom 
under conditions other than dishonorable.  38 U.S.C.A. § 
101(2); 38 C.F.R. § 3.1(d).

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
including organized guerilla forces under commanders 
appointed, designated, or subsequently recognized by the 
Commander in Chief, Southwest Pacific Area, or other 
competent authority in the Army of the United States, shall 
not be deemed to have been active military, naval, or air 
service for the purposes of any law of the United States 
conferring rights, privileges, or benefits upon any person by 
reason of the service of such person or the service of any 
other person in the Armed Forces, except benefits under 
contracts of National Service Life Insurance entered into 
before February 18, 1946; chapter 10 of title 37; and 
chapters 11 and 13 of this title.  38 U.S.C.A. § 107(a); 38 
C.F.R. § 3.40.

The MPRC has certified that the entire military service of 
the appellant's deceased spouse occurred prior to July 1, 
1946.  The appellant has not asserted (either in her own 
statements or in written presentations form her 
representatives) that her spouse had any type of service 
other than during the periods verified by the service 
department.

In short, under the controlling law and regulations, cited 
above, the certified active service is not qualifying service 
for VA pension benefits under Title 38, Chapter 15, and the 
veteran was not receiving compensation or retirement pay for 
a service-connected disability at the time of his death.  
Accordingly, the claim to establish basic eligibility for VA 
death pension benefits is not warranted.


ORDER

Entitlement to service connection for cause of the veteran's 
death is denied.

The appeal to establish basic eligibility for VA death 
pension benefits is denied.



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



